05/23/2022



                                                                           Case Number: DA 22-0158




      IN THE SUPREME COURT OF THE STATE OF MONTANA
           SUPREME COURT CAUSE NO.DA-22-0158


PFEIL ACQUISITIONS LLC,
Appellant,
             v.                           ORDER EXTENDING TIME
                                         TO FILE APPELLANT'S BRIEF
GALLATIN COUNTY
CONSERVATION DISTRICT,
Appellee.




      On Motion of Appellant Pfeil Acquisitions LLC,and for good cause shown,

it is hereby ORDERED THAT Appellant is accorded up to and including June

30, 2022, to file its Opening Brief.


Done this             day of May,2022.




Cc
Matthew Williams
Caitland Overland


                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                     May 23 2022